Citation Nr: 1623821	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-16 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for bilateral foot disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from February 2008 to February 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that denied service connection for a low back disability (listed as lower back pain); a right knee disability (listed as right knee pain); and for bilateral foot disabilities (listed as bilateral flat feet).  

In October 2015, the Board remanded this appeal to schedule the Veteran for a Board videoconference hearing.  

The case was later transferred to the Winston-Salem, North Carolina Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In a VA Form 9, received in May 2014, the Veteran requested that he be scheduled for a Board videoconference hearing.  

The Veteran was scheduled for a Board videoconference hearing in March 2015.  The notice letter was sent to the Veteran's address in Palmer, Alaska.  

In a March 2015 statement, the Veteran's representative indicated that the Veteran had moved and that his new address was in North Carolina.  The representative requested the Veteran's hearing be rescheduled at the nearest VA facility.  

In October 2015, the Board remanded this appeal to schedule the Veteran for a Board videoconference hearing.  The Veteran was subsequently scheduled for such a hearing in June 2016.  

In a June 2016 statement, the Veteran reported that he had moved to Montana.  He requested that his Board videoconference hearing be rescheduled in Montana.  

As the Veteran has requested a Board videoconference hearing, the case must be remanded to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).  

Accordingly, this case is REMANDED for the following action:  

Schedule the Veteran for a Board videoconference hearing at the appropriate Regional Office.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




